 

Asset Purchase Agreement

By And Between

Uranium Plus Resources Corporation

And

ArtVentive, Inc.




This asset purchase agreement (the “Agreement”) is dated the 8th day of January,
2010, by and between ArtVentive, Inc., a California corporation (“ArtVentive” or
“Seller”) and Utah Uranium Resources Corporation, a Nevada corporation (“UPLS”
or “Buyer”).




RECITALS




A.

Seller is in the business of operating a medical device business (the
“Business”);




B.

Seller owns certain intellectual properties that it utilizes in conjunction with
the operation of the Business;




C.

Pursuant to the terms and conditions set forth herein, Seller desires to sell
the assets to Buyer and Buyer desires to purchase the assets from Seller.




NOW, THEREFORE, in consideration of the promises and the respective agreements
hereinafter set forth, Buyers and Sellers hereby agree as follows




AGREEMENT







1.

Assets Owned by ArtVentive.  ArtVentive is involved in operating the Business.
 The assets of ArtVentive being purchased by UPLS pursuant to this Agreement
(the “Acquired Assets”) represent all of the assets of ArtVentive.  The Acquired
Assets are set forth on Schedule 1.1.  The Acquired Assets include all
replacements and additions thereto between the date of this Agreement and the
closing date (the date on which the transactions contemplated are consummated)
(the “Closing Date”).  Seller agrees that it shall convey the Shares
representing the Acquired Assets to Buyer free and clear of all liens,
encumbrances, liabilities and debts of any kind




For general category reference purposes only, the Acquired Assets may or may not
include the following:




(a)

Intellectual property, goodwill associated therewith, licenses and sublicenses
granted and obtained with respect thereto, and rights thereunder, remedies
against infringements thereof, and rights to protection of interests therein
under the laws of all jurisdictions;




1

ArtVentive-UPLS Asset Purchase Agreement




--------------------------------------------------------------------------------




(b)

Contracts, agreements and all books and records of the Business related to the
Acquired Assets;




(c)

Computer software programs, copyrights, patents, patent applications,
trademarks, tradenames and know-how and goodwill related thereto;




(d)

Accounts, notes and other receivables related to the Acquired Assets;




(e)

Claims, deposits, prepayments, refunds, cause of action, rights of recovery,
rights of set off and rights of recoupment related to the Acquired Assets;




(f)

Franchises, approvals, certificates, variances, and similar rights as may have
been granted related to the Acquired Assets; and




(g)

Books, records, ledgers, files, documents, correspondence, lists, plats,
architectural plans, drawings and specifications, creative materials,
advertising and promotional materials, studies, reports and other printed  or
written materials, tangible and intangible personal property disposed of or
consumed in the ordinary course of business from the date of this Agreement
until the Closing Date which are related to the Acquired Assets.




2.

Purchase Price.  The purchase price for the Acquired Assets (the “Purchase
Price”) shall be paid to Seller as follows:




2.1  Buyer’s Common Stock.  At Closing, Buyer shall issue twenty-one million
four hundred thirty thousand two hundred (21,430,200) shares of Buyer’s common
stock (the “Shares”).  The Shares will be issued, at Closing, to those
shareholders of Seller set forth on Schedule 2.1 (the “Shareholders”). Each
certificate shall carry a restrictive legend.  The Shares will not be
registered.  All fractional shares of Seller’s common stock issued in
conjunction with this Agreement shall be rounded up to the next whole share
number;




2.3  Assumed Liabilities.  Buyer shall assume, pay and indemnify Seller against
any liabilities of the Seller as designated by the Seller at Closing;




2.4  Transfer of Existing Assets.  As soon after Closing as is reasonably
practical, the Buyer shall transfer to Buyer all assets owned immediately prior
to Closing, including, but not limited to any business owned or under
development by the Buyer.




3.

Corporate Governance Changes – Conditions of Closing.

 




3.1

Name Change.  Prior to Closing, Buyer agrees to undertake to change the name of
the corporation from Uranium Plus Resources Corporation to ArtVentive Medical
Group, Inc.  Seller understands that such a name change will require shareholder
approval, and that while Buyer will make all reasonable efforts to receive
shareholder





2

ArtVentive-UPLS Asset Purchase Agreement




--------------------------------------------------------------------------------

approval, Buyer can not guarantee that the shareholders of Buyer will agree to a
name change.




3.2

Forward Split of UPLS Stock.  Prior to Closing, unless waived by both parties,
Buyer shall complete a forward split of its common stock on a 1.65:1 basis.  At
the time of this Agreement, there are approximately 12,988,000 shares of common
stock of the Buyer issued and outstanding.  After the forward split, and prior
to the issuance of the Shares to Seller as contemplated herein, there will be
approximately 21,430,200 shares of common stock issued and outstanding.  After
the issuance of the Shares, there will be approximately 42,860,400 shares of
common stock of the Buyer issued and outstanding.




3.3

Appointment to Board of Directors.  Upon execution of this Agreement, the
current Board of Directors will appoint Leon Rudakov, Ph.D. (“Rudakov”) to the
Board of Directors.




3.4

Prior to and as a condition of Closing, Buyer will enter into an employment
agreement with Rudakov with terms mutually agreeable to all parties.




4.

Closing Date.  Subject to the satisfaction or waiver of the conditions contained
in this Agreement and shareholder approval of this Agreement, the Closing will
take place at: (a) the offices of Parsons/Burnett/Bjordahl, LLP, counsel to
Seller, at 10:00 a.m. pacific standard time on the later of: (i) the second
(2nd) business day after the conditions set forth in Section 3 above have been
satisfied; or (ii) the second business day after shareholder approval and for
which all of the conditions to Closing have been met; or (b) at such other place
and at such time as Buyer and Seller may agree.  In addition to any other
conditions specifically contained in this Agreement, unless waived by Buyer, the
obligation of Buyer to effect the transactions contemplated hereby is subject to
Seller having performed in all material respects all obligations required to be
performed by it under this Agreement prior to the Closing Date, and, unless
waived by Seller, the obligation of Seller to effect the transactions
contemplated hereby, including without limitation declaration of ownership
obtained at the sole cost and expense of Seller.




5.

Representations and Warranties of Buyer.  Buyer hereby represents and warrants
to Seller as follows with both the Buyer and the Seller agreeing that the
Seller’s obligations hereunder are subject to these representations and
warranties being true, correct and complete as of the Closing Date:




(a)

Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada and has all necessary corporate power and
authority to execute this Agreement and the other documents to be executed by it
in connection herewith (collectively with this Agreement, “Buyer’s Agreements”)
and to consummate the transactions contemplated hereby and thereby. All
corporate acts and other proceedings required to be taken by or on the part of
Buyer, including, if necessary, all appropriate stockholder action, to authorize
it to carry out this Agreement and such other agreements and instruments and the
transactions contemplated hereby and thereby





3

ArtVentive-UPLS Asset Purchase Agreement




--------------------------------------------------------------------------------

have been, or will be by the Closing Date, duly and properly taken.  This
Agreement has been duly executed and delivered by Buyer and constitutes, and
such other agreements and instruments when duly executed and delivered by Buyer
will constitute, legal, valid and binding obligations of Buyer and will be
enforceable in accordance with their respective terms.




(b)

Buyer’s execution, delivery and performance of Buyer’s Agreements and the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary action on its part and, assuming the due execution
and delivery of Seller’s Agreements (as hereinafter defined) by Seller, will
constitute the valid and binding obligations of Buyer, enforceable against it in
accordance with their respective terms, except as limited by laws affecting
creditor’s rights or equitable principles generally.




(c)

The execution, delivery and performance of Buyer’s Agreements by Buyer does not
require the consent of a governmental entity or any third party not affiliated
with Buyer.




(d)

Buyer represents and warrants that the Shares issued pursuant to the Purchase
Price are restricted securities under the Securities Act of 1933, as amended and
are subject to restrictions upon transfer.  The certificates for Shares will
contain a restrictive legend which reads as substantially follows:




THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED, OR THE LAWS OF ANY STATE, AND ARE BEING ISSUED PURSUANT TO
AN EXEMPTION FROM REGISTRATION PERTAINING TO SUCH SECURITIES AND PURSUANT TO A
REPRESENTATION BY THE SECURITY HOLDER NAMED HEREIN THAT SAID SECURITIES HAVE
BEEN ACQUIRED FOR PURPOSES OF INVESTMENT AND NOT FOR PURPOSES OF DISTRIBUTION.
 THESE SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF REGISTRATION, OR THE AVAILABILITY OF AN EXEMPTION FROM SUCH
REGISTRATION.  THE STOCK TRANSFER AGENT HAS BEEN ORDERED TO EFFECTUATE TRANSFERS
ONLY IN ACCORDANCE WITH THE ABOVE INSTRUCTIONS.




(e)

The Buyer is a fully reporting company under the Securities Act of 1933, is
current in filings, and subject to the reporting requirement of the Securities
and Exchange Commission (“Commission”) pursuant to Sections 12, 13, 14 or 15(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).




6.

Representations and Warranties of Seller. Seller hereby represents and warrants
to Buyer as follows, and Buyer and Seller agree that Buyer’s obligations
hereunder are subject to these representations and warranties being true,
correct and complete as of the Closing Date.  To Seller’s reasonable knowledge:




(a)

Seller is a privately held California corporation, and has all necessary power
and authority to execute this Agreement and the other documents to be executed
by it in connection herewith (collectively with this Agreement, “Seller’s
Agreements”), to conduct its business and operations as presently conducted and
to consummate the





4

ArtVentive-UPLS Asset Purchase Agreement




--------------------------------------------------------------------------------

transactions contemplated hereby and thereby.  Seller has full corporate power
and authority to execute and deliver this Agreement and the other agreements and
instruments to be executed and delivered by it pursuant hereto and to consummate
the transactions contemplated hereby and thereby.  All corporate acts and other
proceedings required to be taken by or on the part of Seller, including, if
necessary, all appropriate stockholder action, to authorize it to carry out this
Agreement and such other agreements and instruments and the transactions
contemplated hereby and thereby have been duly and properly taken.  This
Agreement has been duly executed and delivered by Seller and constitutes, and
such other agreements and instruments when duly executed and delivered by Seller
will constitute, legal, valid and binding obligations of Seller and will be
enforceable in accordance with their respective terms.




(b)

Neither the execution and delivery nor the performance of this Agreement will
(i) violate any provision of law, or any judgment, writ, injunction, decree or
order of any court or other governmental authority relating to Seller, or (ii)
violate any will, deed, mortgage, instrument, indenture, agreement, contract,
other commitment or restriction to which Seller is a party or by which it is
bound, or (iii) be in conflict with, or result in or constitute a breach or
default (or any occurrence which by lapse of time and/or giving of notice would
constitute a breach of default), on the part of Seller, under any such will,
deed, mortgage, instrument, indenture, agreement, contract, other commitment or
restriction, or (iv) result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon the Acquired Assets.  The Business of
Seller, as it pertains to the Acquired Assets, has been conducted by Seller in
accordance with all applicable laws, governmental regulations and judicial and
administrative decisions, including without limiting the generality of the
foregoing, laws, regulation and decisions concerning the employment of labor and
environmental matters, the failure to comply with which would have a material
adverse effect on Buyer's ability to utilize the Acquired Assets in Buyer’s
business operations.   All licenses or permits issuable by any governmental
authority which are necessary for the use of the Acquired Assets, in Seller’s
Business, have been obtained and are currently in full force and effect.  All
such licenses and permits are freely transferable to Buyer without the consent
of the issuing authority.  There is (and has not been within the past year) no
claim, litigation, action, suit or proceeding, administrative or judicial,
pending or threatened against or affecting Seller, or involving any of the
Acquired Assets, at law or in equity or before any foreign, federal, state,
local or other governmental authority, including, without limitation, any claim,
proceeding, or litigation for the purpose of enjoining or preventing the
consummation of this Agreement, or the transactions contemplated hereby, or
otherwise claiming this Agreement, or any of the transactions contemplated
hereby or the consummation thereof, is illegal or otherwise improper, nor to
Seller's reasonable knowledge, without independent investigation thereof, is
there any basis upon which any such claim, litigation, action, suit or
proceeding could be brought or initiated.  Seller is not (and has not been
within the past year) subject to or in default under any judgment, order, writ,
injunction or decree of any court or any governmental authority, and no
replevins, attachments, or executions have been issued or are now in force
against Seller.  No petition in bankruptcy or receivership has ever been filed
by or against Seller.  Seller is not in default under any express or implied
contract, agreement, lease or other





5

ArtVentive-UPLS Asset Purchase Agreement




--------------------------------------------------------------------------------

arrangement, oral or written, to which Seller is a party and which could affect
the Acquired Assets.  No consent, authorization, license, permit, order,
certificate or approval which has not heretofore been obtained is required by
any person, corporation, partnership, estate, trust, governmental agency or
other person or entity not a party to this Agreement to the transactions
contemplated by this Agreement.  Seller has not received any notice from any
court or governmental agency of any violation or alleged violation of any
applicable laws, ordinances, regulations, rules, decrees, awards or orders
enacted or entered by any federal, state or local governmental authority or
court.  Seller now has, and by virtue of the deliveries made at the Closing,
Buyer will obtain good and marketable title to the Acquired Assets, free and
clear of all liens, encumbrances, charges and equities of any nature whatsoever.
 To Seller’s reasonable knowledge, without independent investigation thereof,
neither the business of Seller as conducted prior to the Closing nor the
ownership or sale by Seller of any of the Acquired Assets were, are or will be
in contravention of any patent, trademark, copyright or franchise agreements,
licensing agreements, or other proprietary right of any third party or was, is
or will be dependent for no-contravention upon the acquiescence, agreement or
consent of any such third party.




(c)

Seller has complied and is in compliance with all Environmental Laws (as
hereinafter defined).




(d)

Seller’s has no liability under any Environmental law, nor is Seller responsible
(including, but not limited to, by contract or by operation of law) for any
liability of any other person under any Environmental Law.  There are no pending
or threatened actions, suits, orders, claims, legal proceedings or other
proceedings based on, and Seller, nor any officer, director or shareholder
thereof has directly or indirectly received any formal or informal notice of any
complaint, order, directive, citation, notice of responsibility, notice of
potential responsibility, or information request from any governmental authority
or any other person or entity or knows or suspects any fact(s) which might
reasonably form the basis for any such actions or notices pursuant to
Environmental Laws or otherwise arising out of or relating in any way to
Hazardous Materials (as hereinafter defined).




(e)

Taxes.  Seller represents that it has:




(i)

filed all applicable tax returns (as hereinafter defined) required to be filed;




(ii)

paid or accrued all taxes (as hereinafter defined) shown to be due on such tax
returns or which are otherwise due and payable; and




(iii)

paid or accrued all taxes for which a notice of assessment or collection has
been received.




(h)

As used in this Agreement,








6

ArtVentive-UPLS Asset Purchase Agreement




--------------------------------------------------------------------------------

(i)

“Taxes” means any and all federal, state, local, foreign or other taxes of any
kind (together with any and all interest, penalties, additions to tax and
additional amounts imposed with respect thereto) imposed by any taxing
authority, including, without limitation, taxes or other charges on or with
respect to income, franchises, windfall or other profits, gross receipts,
property, sales, use, capital stock, payroll, employment, social security,
workers’ compensation, unemployment compensation, or net worth, and taxes or
other charges in the nature of excise, withholding, ad valorem or value added,
and includes, without limitation, any liability for Taxes of another person, as
a transferee or successor; and




(iii)

“Tax Return” means any return, report or similar statement (including any
attached schedules) required to be filed with respect to any Tax, including,
without limitation, any information return, claim or refund, amended return or
declaration of estimated Tax.




No taxing authority has asserted in writing any claim for Taxes, or to the
knowledge of Seller, is threatening to assert any claims for Taxes, against
Seller.  Seller has withheld or collected and paid over to the appropriate
governmental entities (or is properly holding for such payment) all Taxes
required by law to be withheld or collected.  There are no liens for Taxes upon
the Acquired Assets of Seller (other than liens for Taxes that are not yet due).




(i)  Seller is not liable for any costs of employee compensation or benefits
relating to the Business of Seller, including any taxes and related
contributions, vacations and sick pay or any group medical, dental or death
benefits for expenses regardless of when incurred or arising;  There are no
bonus, vacation, deferred compensation, pension, retirement, profit-sharing,
thrift, savings, employee stock ownership, stock bonus, stock purchase,
restricted stock and stock option plans, employment or severance contracts,
medical, dental, disability, health and life insurance plans and other employee
benefit and fringe benefit plans or other contracts maintained or contributed to
by Seller for the benefit of officers, former officers, employees, former
employees, directors, former directors, or the beneficiaries of any of the
foregoing, or pursuant to which Seller  may have any liability.  The execution
and performance of the transactions contemplated by this Agreement will not
(either alone or upon the occurrence of any additional or subsequent events)
constitute an event under any Seller Compensation and Benefit Plan, trust or
loan that will or may result in any payment (whether of severance pay or
otherwise), acceleration, forgiveness of indebtedness, vesting, distribution,
increase in benefits or obligation to fund benefits with respect to any officers
and directors of Seller.




(j)

Neither this Agreement, nor any Exhibit, Schedule, certificate, instrument or
other document furnished or to be furnished by Seller to Buyer pursuant hereto
or in connection with the transactions contemplated hereby, contains or will
contain any untrue statement of a material fact, or omits or will omit to state
a material fact necessary to make the statements contained therein not
misleading.  There is no fact which materially adversely affects or, may
materially adversely affect the business or condition (financial





7

ArtVentive-UPLS Asset Purchase Agreement




--------------------------------------------------------------------------------

or otherwise) of the Seller or any of its properties or assets which has not
been set forth herein, or in any Exhibit, or Schedule, certificate or other
document furnished or to be furnished to Buyer prior to the Closing Date
pursuant hereto.




(k)

The foregoing representations and warranties set forth in this Section 6 shall
be deemed renewed by Seller at the Closing as if made at such time and shall
survive for a period of one (1) year after the Closing Date.




7.  Covenant of Buyer.  Buyer hereby covenants to Seller that it shall not take
any action which is materially inconsistent with its obligations under this
Agreement, and that it shall notify Seller of any litigation or administrative
proceeding pending or, to Buyer’s knowledge, threatened against Buyer that
challenges the transactions contemplated hereby.  Buyer agrees that the
compliance with this covenant in all material respects shall be a condition to
Seller’s obligations hereunder.




8.  Certain Seller Covenants.  Seller hereby makes the following covenants to
Buyer, the compliance with which in all respects shall be a condition to Buyer’s
obligations hereunder:




(a)

Seller shall conduct and operate its Business, as it pertains to the Acquired
Assets, in the ordinary and prudent course of business consistent with past
practices and shall not sell, lease or dispose of any of the Acquired Asset to
be conveyed pursuant to this Agreement and shall preserve the business of the
customers, suppliers and others having business relations with Seller’s Business
as those relations may pertain to the Acquired Assets;




(b)

Seller shall operate its Business, with respect to the Acquired Assets, in all
respects in accordance with all laws, regulations and rules applicable to such
Business;




(c)

Seller shall not take any action that would cause any representation or warranty
contained herein to become false or invalid, and Seller shall notify Buyer of
any change in any of Seller’s representations and warranties contained herein;
provided, however, that such notice shall not operate to cure any breach of such
representations or warranties;




(d)

Seller shall not take any action which is inconsistent with Seller’s obligations
under this Agreement; and




(e)

Seller shall notify Buyer of any litigation or administrative proceeding or
investigation pending or, to Seller’s knowledge, threatened, which challenges
the transactions contemplated hereby.




9.

Certain Conditions to Buyer’s Obligation.  Buyer and Seller agree that Buyer’s
obligations hereunder are specifically conditioned upon the prior occurrence or
satisfaction of the following:








8

ArtVentive-UPLS Asset Purchase Agreement




--------------------------------------------------------------------------------

(a)

Buyer shall have completed to Buyer’s satisfaction its business, financial and
legal due diligence investigation of Seller;




(b)

All instruments of conveyance and transfer and other documents delivered by
Seller to Buyer to effect the sale, transfer and conveyance of the Acquired
Assets to Buyer shall be satisfactory in form and substance to Buyer and its
counsel;




(c)

Buyer shall have received evidence satisfactory to it and its counsel of the
consent, approval or authorization of each governmental and regulatory authority
whose consent, approval or authorization shall be required in order to permit
the consummation of the transactions contemplated hereby;




(e)

No litigation or administrative proceeding or investigation (whether formal or
informal) shall be pending or, to Seller’s knowledge, threatened which
challenges the transactions contemplated hereby;




(f)

Buyer shall have received, a certified copy of the resolutions of Seller’s board
of directors and shareholders authorizing the execution, delivery and
consummation of this Agreement and the transactions contemplated hereby;




(g)

Buyer’s board of directors shall have authorized the execution, delivery and
consummation of this Agreement and the transactions contemplated hereby;




10.

Certain Conditions to Seller’s Obligation.  Buyer and Seller agree that Seller’s
obligations hereunder are specifically conditioned upon the prior occurrence or
satisfaction of the following:




(a)

Seller shall have completed to Seller’s satisfaction its business, financial and
legal due diligence investigation of Buyer;




(b)

All instruments of conveyance and transfer and other documents delivered by
Buyer to Seller to effect the transactions contemplated hereby shall be
satisfactory in form and substance to Seller and its counsel;




(c)

Seller shall have received evidence satisfactory to it and its counsel of the
consent, approval or authorization of each governmental and regulatory authority
whose consent, approval or authorization shall be required in order to permit
the consummation of the transactions contemplated hereby;




(d)

No litigation or administrative proceeding or investigation (whether formal or
informal) shall be pending or, to Buyer’s knowledge, threatened which challenges
the transactions contemplated hereby;




(e)

Seller shall have received a certified copy of the resolutions of Buyer’s board
of directors authorizing the execution, delivery and consummation of this
Agreement and the transactions contemplated hereby;





9

ArtVentive-UPLS Asset Purchase Agreement




--------------------------------------------------------------------------------




(f)

Seller’s board of directors shall have authorized the execution, delivery and
consummation of this Agreement and the transactions contemplated hereby




11.

Cooperation.  Buyer and Seller agree to cooperate fully with one another in
taking any actions necessary or helpful to accomplish the transactions
contemplated hereby, including actions to obtain consents required by any third
party; provided, however, that no party shall be required to take any action
which would have a material adverse effect upon it or any of its affiliates.




12.

Bulk Sales.  Buyer and Seller agree to waive compliance with all “bulk sales” or
similar laws that may be applicable to the transactions contemplated hereby.




13.

Confidentiality; Publicity.  Buyer and Seller shall each keep confidentiality
all information obtained by it with respect to the other in connection with this
Agreement, will use such information solely in connection with the transaction
contemplated hereby, and shall return all such information to the other party if
such transactions are not consummated for any reason.  Except as may be required
by any applicable law, neither party will issue a press release, make any
disclosure or any other announcement concerning the transactions contemplated by
this Agreement without the prior written consent of the other party, which
consent shall not be unreasonably withheld.  Once the agreement is completed the
Buyer will make a public news release as to the transaction.




14.

Costs and Expenses.  Seller shall pay all costs incurred in connection with any
audit of Seller’s financial records.  Except as provided herein or as otherwise
expressly set forth in this Agreement, Buyer and Seller agree that each party
shall be solely responsible for all costs and expenses incurred by it in
connection with the consummation of the transactions contemplated hereby;
provided however, that all transfer, sales or use taxes or similar charges
resulting from the transfer of the Acquired Assets contemplated hereby shall be
borne by Seller. In the event of a dispute between the parties in connection
with this Agreement or the transactions contemplated hereby, each of the parties
hereto agrees that the prevailing party shall be entitled to reimbursement by
the other party of reasonable legal fees and expenses incurred in connection
with any action or proceeding.




15.

Indemnification of Buyer.




(a)

From and after the Closing Date, Seller agrees to indemnify and hold Buyer and
its affiliates harmless from and against all costs, losses and damages
(including reasonable attorney fees) incurred by Buyer or Buyer’s affiliates as
a result of or arising out of (i) the breach by Seller of any of its
representations and warranties contained in this Agreement, (ii) the failure by
Seller to perform or comply with all of its covenants and agreements set forth
in this Agreement; and (iii) the use of the Acquired Assets by Seller in the
conduct of Seller’s Business prior to the Closing Date.  Seller shall not be
liable under this Paragraph 15 with respect to any claim by Buyer against Seller
for indemnification payable under this Paragraph 15 unless a written claim for





10

ArtVentive-UPLS Asset Purchase Agreement




--------------------------------------------------------------------------------

indemnification is given by Buyer to Seller with respect thereto on or before
the first anniversary of the Closing Date.




(b)

The indemnified party shall make no settlement, compromise, admission or
acknowledgement that would give rise to liability on the part of the
indemnifying party without the prior written consent of the indemnifying party.




(c)

The representations, warranties, covenants and agreements of Seller contained
herein shall survive the Closing in full force and effect for a period of one
(1) year from the Closing Date.




16.

Indemnification of Seller.




(b)

From and after the Closing Date, Buyer agrees to indemnify and hold Seller and
its affiliates harmless from and against all costs, losses and damages
(including reasonable attorney fees) incurred by Seller or Seller’s affiliates
as a result of or arising out of (i) the breach by Buyer of any of its
representations and warranties contained in this Agreement; (ii) the failure by
Buyer to perform or comply with all of its covenants and agreements set forth in
this Agreement; and (iii) the use of the Acquired Assets in Buyer’s business
following the Closing Date.  Buyer shall not be liable under this Paragraph 16
with respect to any claim by Seller against Buyer for indemnification payable
under this Paragraph 16 unless a written claim for indemnification is given by
Seller to Buyer with respect thereto on or before the first anniversary of the
Closing Date.




(b)

The indemnified party shall make no settlement, compromise, admission or
acknowledgement that would give rise to liability on the part of the
indemnifying party without the prior written consent of the indemnifying party.




(c)

The representations, warranties, covenants and agreements of Buyer contained
herein shall survive the Closing in full force and effect for a period of one
(1) year from the Closing Date.




17.

Termination.  This Agreement may be terminated at any time prior to Closing as
follows:




(a)

by written notice of Buyer to Seller or Seller to Buyer if the other  materially
breaches any of its representations or warranties or defaults in the performance
of its covenants or agreements contained herein and such breach or default shall
not be cured within five (5) days after the date notice of such breach or
default is served by the party seeking to terminate this Agreement;




(b)

by written notice of Buyer to Seller or Seller to Buyer if there shall be in
effect any judgment, decree or order that would prevent or make unlawful the
Closing of the transactions contemplated by this Agreement;








11

ArtVentive-UPLS Asset Purchase Agreement




--------------------------------------------------------------------------------

(c)

by written notice of Buyer to Seller, or by Seller to Buyer if the Closing
 shall not have been consummated on or before the date which is 60 days from the
date hereof;




(d)

by written notice of Buyer to Seller or Seller to Buyer at any time prior to the
Closing, if the Buyer or the Seller is not satisfied, in its sole discretion,
with either of its respective businesses and/or the legal due diligence
investigations undertaken by either the Seller or the Buyer;




18.

Parties in Interest.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  No party may voluntarily or involuntarily assign its interest under
this Agreement without the prior written consent of the other parties hereto,
except for any assignment to an affiliate of Buyer in which case Buyer shall
remain fully obligated under this Agreement.




19.

Amendment.  No amendment, waiver of compliance with any provision or condition
hereof or consent pursuant to this Agreement shall be effective unless evidenced
by an instrument in writing signed by the party against whom enforcement of any
amendment, waiver or consent is sought.




20.

Governing Law.  This Agreement, including, without limitation, the
interpretation, construction, validity and enforceability thereof, shall be
governed by the laws (other than the conflict of laws rules) of the State of
Nevada.




21.

Notice.  All notices, requests, consents, waivers, and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been given: (a) if transmitted by facsimile, upon acknowledgement
of receipt thereof in writing by facsimile or otherwise; (b) if personally
delivered, upon delivery or refusal of delivery; (c) if mailed by registered or
certified United States mail, return receipt requested, postage prepaid, upon
delivery or refusal of delivery. All notices, consents, waivers or other
communications required or permitted to be given hereunder shall be addressed to
the respective party to whom such notice, consent, waiver or other communication
relates at the following addresses:




If to Seller, to:

James B. Parsons

Parsons/Burnett/Bjordahl, LLP

1850 Skyline Tower

10900 NE 4th St.

Bellevue, Washington 98004

Telephone (425) 451-8036

Fax (425) 451-8568

E-mail:  jparsons@pblaw.biz







If to Buyer, to:





12

ArtVentive-UPLS Asset Purchase Agreement




--------------------------------------------------------------------------------

Leon Rudakov,
1797 Playa Vista
San Marcos, CA 92078                    




22.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which will be deemed an original and all of which together will constitute
one and the same instrument.




23.

Severability.  Buyer and Seller agree that if one or more provisions contained
in this Agreement shall be deemed or held to be invalid, illegal or
unenforceable in any respect under any applicable law, this Agreement shall be
construed with the invalid, illegal or unenforceable provision deleted, and the
validity, legality and enforceability of the remaining provisions contained
herein shall not be affected or impaired thereby.




24.

Entire Agreement.  This Agreement and the Schedules hereto embody the entire
agreement and understanding of the parties hereto and supersede any and all
prior agreements, arrangements and understandings relating to the matters
provided for herein.




25.

No Liability.  Seller agrees that no stockholder, director or officer of Buyer
or its affiliates shall have any personal or individual liability for the
obligations of Buyer under this Agreement or any other agreement entered into in
connection with this Agreement.




26.

Broker’s Fees.  Neither Buyer nor Seller nor any person acting on behalf of
Buyer or Seller has agreed to pay any commission or finder’s fee in connection
with this Agreement.




27.

Further Actions.  After the Closing Date, Seller and Buyer shall execute and
deliver such other certificates, agreements, conveyances and other documents,
and take such other action, as may be reasonably requested by the other in order
to complete the transactions contemplated hereby and to transfer and assign to,
and vest in Buyer the Acquired Assets pursuant to the terms of this Agreement.







BUYER:




URANIUM PLUS RESOURCE CORPORATION

a Nevada Corporation










By: /s/ H. James Graham

Name:

H. James Graham

Title:  President & CEO








13

ArtVentive-UPLS Asset Purchase Agreement




--------------------------------------------------------------------------------

SELLER:




ARTVENTIVE, INC

a California Corporation










By: /s/ Leon Rudakov

Name:

Leon Rudakov

Title: CEO





14

ArtVentive-UPLS Asset Purchase Agreement




--------------------------------------------------------------------------------

SCHEDULES




Schedules







Schedule 1.1

Acquired Assets:




1.

Patent # 1.  U.S. Patent Application #11/825,956

For: Methods and Apparatus for Rapid Endovascular Vessel Occlusion and Blood
Flow Interruption




U.S. Patent Application No. 11/825,956;

Filing date of July 9, 2007;

Publication date of January 15, 2009;




Inventor: Phillipe Gailloud, et al.

MWE Reference: 079430-0011 (ARTVEN.001A)




2.

Patent #2. Invention Disclosures, filed with MWE in March - December 2009 and
related to: "Method and Apparatus for EndoLuminal Occlusion System"

                                                 

 Inventor: Leon Rudakov, et al.

MWE Reference No. 079430-0012




3.    

Design Documentation: Implant Specification, Catheter Specification, Product
Specification, and Project Plan.










Schedule 2.1

ArtVentive, Inc Shareholders:




Leon Rudakov      - 50%

Philippe Gailloud - 50%





15

ArtVentive-UPLS Asset Purchase Agreement


